Citation Nr: 1138029	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  11-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 1951 to May 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the videoconference hearing additional evidence was submitted with a waiver of initial agency of original jurisdiction consideration.

The issue of entitlement to VA compensation for a disability manifested by loss of balance has been raised by the record (see December 2010 substantive appeal), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The most recent VA examination to assess the Veteran's hearing loss disability was in September 2009.  At the subsequent (September 2011) videoconference hearing, the Veteran testified that this disability was more severe than shown in the September 2009 VA examination report.  When a Veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening, and the most recent VA examination was two years prior).  If the findings are at variance with those found on private audiological examinations, noted below, they must be reconciled.  Accordingly, a contemporaneous examination to evaluate the Veteran's bilateral hearing loss disability is necessary.

The Veteran submitted three reports from private audiologists dated in August, September, and November 2010 that include puretone testing and speech threshold findings.  These audiometry reports are in chart form, and the findings have not been converted to numerical data.  Caselaw is clear that private audiometry in chart form must be considered.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Furthermore, recent case-law provides that the Board must seek clarification in the instances when missing information related to private treatment records is relevant, factual, and objective, and where the missing evidence bears greatly on the probative value of the examination report.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Accordingly, interpretation of the private findings by an appropriate medical professional is necessary.  Therefore, with the Veteran's assistance, the private clinicians should be contacted in order to clarify the audiology findings and indicate whether the Maryland CNC speech discrimination test was used in the 2010 hearing assessments.

Any current, pertinent VA treatment records should also be associated with the claims folders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain any VA audiology records developed since July 2010, including from the Houston VA Medical Center and the Beaumont VA Outpatient Clinic.

2. After obtaining any necessary identifying information (including the address for the Brown Hearing Center and the Beltone hearing center) and  authorization from the Veteran, contact:

a. Beckman Audiology Center, 2501 Jimmy Johnson Blvd., Suite 306, Port Arthur, TX 77640 regarding the Veteran's November 2, 2010, audiology testing; and 
b. The Beltone hearing center regarding the Veteran's September 1, 2010 audiology testing
c. The Brown Hearing Center regarding the Veteran's August 24, 2010, audiology testing; and 

request that they identify which speech discrimination test was utilized during the aforementioned examinations.  

3. After the aforementioned evidence is completed, schedule a medical examination by an audiologist to evaluate the current severity of the Veteran's hearing loss.  The audiologist should review the private audiology reports dated August, September, and November 2010 and convert the puretone threshold findings to numerical form.  If the interpretations of the private audiometry are at variance with those found on VA audiological evaluation, the audiologist should reconcile the findings.  A complete rationale for all opinions expressed must be provided.

4. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

